Barrett, J.
The defendant’s liability, which the plaintiff seeks to enforce in this suit, is claimed to be created by his letter of October 24th, 1855. The expression, constituting the alleged, guaranty, is the same as to the then past services of the plaintiff, as to services thereafter to be rendered by him in the suit of Sheldon v. Daniel B. Griswold. Hence, so far as the terms used are .concerned, the defendant nssumed the same liability for the *499past as for the future services of the plaintiff. Though it was urged before the referee, it is not claimed in the argument before this court, that the guarantee extends only to the responsibility of the said Daniel B. Griswold ; and the argument has proceeded upon the ground that it undertakes for the ultimate payment of the plaintiff’s charges. But it is now urged that no such consideration is shown, as is necessary to give validity to the guaranty. The terms of the guaranty imply that it was in the contemplation of the defendant, that the plaintiff was thereafter to render further services in the same suit; and the report expressly states-that “the defendant expected and understood that the plaintiff would continue his services in said suit after said letter was written according to the terms of said letter.” The letter closes by saying that “ He” (said Daniel B.) “expects to be able to get another trial, and if he can have a fair one he must certainly come off triumphant.” Now “ the terms of said letter,” according to which “ the defendant expected and understood that the plaintiff would continue liis services,” were that the defendant would hold himself accountable that he (the said Daniel B.) should pay the plaintiff or all the services he had or might render, in the suit with Sheldon.
The consideration then, so far as it consisted in the rendering of future services, went to the entire undertaking of the defendant, and gave it the same effect in fixing his liability to pay for the past, as for the future services. The report also shows that from and after the receipt of said letter, the plaintiff relied on the defendant’s engagement, and the services subsequent thereto ■ were rendered upon the faith that the defendant would pay agreeably to the terms of said letter. So far then as the matter rested in the understanding and expectation of the parties, there was entire concurrence between them.
It is not denied that the rendering of future services may be a ■ good consideration to uphold a promise to pay for services already rendered. But it is well understood that in order to bind the defendant upon his proposition, it must appear that he was notified of the plaintiff’s acceptance of it and reliance upon it. We think this amply appears. The language above quoted, that “ the .defendant expected and understood that the plaintiff would- con- ■ ■ *500tinue bis services in said suit after said letter according to the terms of said letter,” necessarily involves the fact that the defendant had been so informed by or in behalf of the plaintiff. There is no accounting for his expectation and understanding otherwise. The proposition having thus been made and accepted, and the defendant notified of such acceptance, when the services were in fact, rendered in reliance upon said engagement of the defendant, and upon the faith that he would pay agreeably to the terms of said engagement, the duty of the defendant to pay according to said engagement would seem to be consummated and fixed.
But it is claimed again that the consideration should appear in writing in order to give validity to the guaranty. This must either mean that the acceptance of the defendant’s proposition must be in writing, or a correlative undertaking on the part of the plaintiff to render future services must have been in writing.
¥e can readily understand that this might be required in some cases, as when the guaranty itself did not embody substantially the material and effective terms of the contract, and where resort to parol evidence would be necessary in order to show what the contract was in its terms and effect. But we do not understand that this has ever been required, when all that is to be done by the other party is merely to accept the proposition in the terms in which it is made, and to perform the consideration either by paying or doing the thing proposed. In the present case the services thereafter to be rendered constitute the consideration, and this is clearly indicated on the face of the defendant’s proposition.
4-s to the point taken in argument, that the consideration is exhausted by the promise to pay for future services, and inasmuch as it is not shown that the plaintiff would not have performed them without the guaranty of the defendant and on the sole credit of his brother, it is sufficient to say that it appears affirmatively that the consideration goes to and affects the entire undertaking of the defendant, as has been before shown. This being so, the plaintiff had no occasion to go further and show negatively, that he would not have performed the future services, except upon the condition that the defendant would pay him for the past aa well as-for the future seme*».
*501The defendant claims that “ it was the plaintiff’s duty to set* tie and adjust his account with the principal, or at least, attempt to do so, before he called on the surety.” Without discussing the correctness of this position, we think the case shows that the plaintiff substantially performed that alleged duty. The report states that “ the defendant, after said letter of October 24th, still referred the plaintiff to his brother, Daniel B., for payment, and the plaintiff after that wrote two letters to said Daniel B. at Michigan, where he now resides, requesting payment of his bill, but has never received any pay from him on his said account. These letters were written to Daniel B. in 1859 and 18Í50 by the plaintiff agreeably to the suggestion of the defendant who referred him to Daniel B.,” which sufficiently implies that the plaintiff sent his bill to said Daniel B., as the basis of his request for payment of it. And it moreover shows that he did in this respect what the plaintiff required of him, for he acted a agreeably to suggestions of the defendant.” We think, therefore, the case shows that the plaintiff did all that was necessary to entitle him, even under the defendant’s view, to fall back on the guaranty.
It is further insisted in behalf of the defendant, that, by reason of the formation of the partnership between the plaintiff afld Mr. Chittenden, on the 1st of November, 1855, the plaintiff performed no services for which he could recover, in his own name, and so, as a result, he has not executed the consideration upon which the right to enforce the guaranty depended.
The services, up to that time, had been performed by the plaintiff, and, by the contract of guarantee, were thereafter to be performed by him. The employment was of the plaintiff alone. The contract of guaranty was with the plaintiff alone. Chittenden was no party to either, and sustained no relation of privity either to the defendant, or his brother Daniel B. Mr. Roberts rendered personally the services contracted for, and contemplated by the guaranty, in fulfilment of it on his part. This being so, it is difficult to see upon what groúnd, either of law or morals, the fact that, by an arrangement between the plaintiff and Mr. Chittenden, the latter was to share with him a part of the pay for such service, can be held to operate as a discharge to the defendant of the liability which the guaranty would have *502imposed otí him, in case such partnership had not been formed.
The count is special on the guaranty, and under this the plaintiff is entitled to recover, if at all. Roberts & Chittenden, as partners, could not recover on it in a joint action, however it might be if they had brought a suit directly on their charges, either in book account or general assumpsit. See Maynard et al. v. Briggs, 26 Vt. 94, and eases there cited.
The point made as to charges for disbursements by the plaintiff, is sufficiently answered, by the statement in the report, that “ the charges of the plaintiff are for services actually rendered and disbursements made in said suit, and in amount are reasonable and proper, and no objection is made to them by the defendant in- that respect. But it is claimed * * *
that he is under no liability to the plaintiff to- pay any part of his said account.” In the closing, part of the report, in the summary of grounds and points taken by the defendant, it appears-that no such point was made before the referee. Hence no facts-' are reported having reference to that class of items, beyond the1 fact that the disbursements were made by the plaintiff, as attorney and- counsellor in defence of (he suit of Sheldon against said Daniel B.
We think it is too late to start the point for the first time in this court, upon the ease as it comes- before us. Yet we are all-agreed that, in this state, the payment of such fees is an incident-of the services to be rendered by an attorney in the position occupied- by Mr. Roberts in that suit, and fairly comes within the scope of the guaranty.
The judgment of the county court is reversed, and judgment rendered for the plaintiff for the sum reported- by the referee -